DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/2021 has been entered.

Response to Amendment
The Amendment filed on 6/5/2021 has been entered. Claims 23-27, 29-33 and 35-43 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the final Office Action mailed 3/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
43 recites the limitation "said second conveying unit" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 26-29, 31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2010/0172735, hereinafter Gupta in view of United States Application Publication No. 2010/0101339, hereinafter Tatsutani and DE 10 2010 044125, hereinafter Kruetzmann.
Regarding claims, 23, 27 and 29, Gupta teaches a conveying device (item 10) for positioning and providing laboratory vessels for nutrient media, samples, microorganisms, cell cultures, for analysis, sample preparation, and/or sample manipulation on an associated apparatus (intended use MPEP § 2114 

Tatsutani teaches a sample processing apparatus in which a rotation mechanism horizontally rotates a sample container so that a barcode on the sample container can be read by a barcode reader no matter the initial orientation of the barcode (Tatsutani, paragraph [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an integral rotational drive to the first conveying unit which rotates the support and laboratory vessel about said axis because it would rotate the laboratory vessel so that a barcode on the sample container can be read by a barcode reader no matter the initial orientation of the barcode (Tatsutani, paragraph [0075]).
Gupta and Tatsutani fail to teach said centering device comprises a lateral ring guide for the laboratory vessel which tapers conically in one direction and, said support is moved in the direction of said conical taper and is guided by said lateral ring guide, and said laboratory vessel is thus centered on said lateral ring guide.
Kruetzmann teaches a filling device for a petri dish in which a conical dish centering ring is utilized so that the petri dish can be lowered for filling and the petri dish is centered thereby allowing the filling of petri dishes of different diameters (Kruetzmann, lines 96-102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a lateral ring guide which tapers because it would allow for a petri dish to be lowered onto the device and the petri dish is centered thereby allowing the filling of petri dishes of different diameters (Kruetzmann, lines 96-102) and would do so without tilting the laboratory vessel.
The examiner notes that many steps in the above recited limitation is considered to be intended use (MPEP § 2114 (II)) and as long as the device is capable of performing the specified operations, the prior art would read on the limitations.
Regarding claim 26, Gupta teaches said support is moved up and down along said vertically aligned axis (paragraph [0063]).

Regarding claim 35, Gupta teaches said gripper is rotatably mounted (paragraph [0062]) and driven in said support arm (paragraph [0062]), thus allowing it to rotate by 180°, and horizontally move the gripped part of said laboratory vessel in a certain orientation (paragraph [0063]) relative to an analysis device.
Regarding claim 36, Gupta teaches further comprising a suction device (items 39a and 39b) is resides between said height region and said provision region (paragraph [0059]).
Regarding claim 43, Gupta teaches a conveying device (item 10) for positioning and providing laboratory vessels for nutrient media, samples, microorganisms, cell cultures, for analysis, sample preparation, and/or sample manipulation on an associated apparatus (intended use MPEP § 2114 (II)), comprising: said conveying device includes a conveying direction (item Y) for said laboratory vessels; a first conveying unit (item 50) vertically and translationally conveys said laboratory vessel from said initial region to a predetermined height region along a vertical axis and vice versa (paragraph [0063]); said first conveying unit (item 50) comprises a horizontally aligned support plate (items 16a and 16b) for said laboratory vessel, said horizontally aligned support plate includes a horizontally aligned support surface (items 16a and 16b); said vertical axis of said first conveying unit extends orthogonally relative to said horizontally aligned support surface of said horizontally aligned support plate (figure 1); said second conveying unit (paragraph [0063]) comprises a support arm (what item 14 rides on), said support arm includes a longitudinal axis and a gripper (item 20) at a free end of said support arm; a drive translationally (paragraph [0035], the belt under item 20) moves said support arm and said gripper forward and backward in a horizontal plane orthogonally relative to said conveying direction F and said axis (paragraph [0035] and figure 1); said gripper of said second conveying unit engages said laboratory vessel and translationally and rotationally conveys said laboratory vessel from said vertical axis in said predetermined height region to said provision region in said horizontal plane and vice versa (paragraph 
a centering device (item 32) centers said laboratory vessel relative to said axis of said first conveying unit (figure 1), said centering device comprises said first conveying unit, said horizontally aligned support plate, a rotational drive for driving and rotating said first conveying unit and said horizontally aligned support plate, a recess (figure 1)
Gupta fails to teach said centering device comprises a rotational drive for said support and said laboratory vessel and said support are rotatable about said axis and the rotational drive is an integral component of said first conveying device.
Tatsutani teaches a sample processing apparatus in which a rotation mechanism horizontally rotates a sample container so that a barcode on the sample container can be read by a barcode reader no matter the initial orientation of the barcode (Tatsutani, paragraph [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an integral rotational drive to the first conveying unit which rotates the support and laboratory vessel about said axis because it would rotate the laboratory vessel so that a barcode on the sample container can be read by a barcode reader no matter the initial orientation of the barcode (Tatsutani, paragraph [0075]).
Gupta and Tatsutani fail to teach said centering device comprises a lateral ring guide for the laboratory vessel which tapers conically in one direction and, said support is moved in the direction of said conical taper and is guided by said lateral ring guide, and said laboratory vessel is thus centered on said lateral ring guide.
Kruetzmann teaches a filling device for a petri dish in which a conical dish centering ring is utilized so that the petri dish can be lowered for filling and the petri dish is centered thereby allowing the filling of petri dishes of different diameters (Kruetzmann, lines 96-102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a lateral ring guide which tapers because it would allow for a petri dish to be lowered onto the device and the petri dish is centered thereby allowing the filling of petri dishes of different diameters (Kruetzmann, lines 96-102) and would do so without tilting the laboratory vessel.
.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Tatsutani and Kruetzmann as applied to claim 23 above, and further in view of United States Application Publication No. 2014/0030802, hereinafter Eberle.
Regarding claim 24, Gupta, Tatsutani and Kruetzmann teach all limitations of claim 23, however, they fail to teach a third conveying unit which horizontally conveys a laboratory vessel from an input region to said initial region.
Eberle teaches a conveyer system which transports petri dishes from an input region of one device to another receiving location (Eberle, paragraph [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third conveying unit because it would transport laboratory vessels from an input region to the initial region (Eberle, paragraph [0045]).
Regarding claim 25, Gupta teaches further comprising a fourth conveying unit is provided which horizontally conveys a laboratory vessel from said initial region to an output region (paragraph [0070]).

Claims 30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Tatsutani and Kruetzmann as applied to claim 23 above, and further in view of United States Application Publication No. 2013/0083330, hereinafter Piana.
Regarding claims 30, 32 and 33, Gupta, Tatsutani and Kruetzmann teach all limitations of claim 23; however, they fail to teach a position sensor mounted in the conveying path of the third conveying unit and connected upstream of said initial region and comprising two light barriers. 
Piana teaches a light grid (two light barriers) which determines the height and diameter of a container and checks for a correct conveyance orientation of the container (Piana, paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added at least two light barriers in the conveying path of the third conveying .

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Tatsutani and Kruetzmann as applied to claim 23 above, and further in view of United States Application Publication No. 2005/0186114, hereinafter Reinhardt.
Regarding claim 37, Gupta, Tatsutani and Kruetzmann teach all limitations of claim 23; however, they fail to teach a sensor that detects when said laboratory vessel has been vertically moved a certain height.
Reinhardt teaches an automated system which has one or more sensors which detects the location of the elevator so that it position can be determined relative to a workstation (Reinhardt, paragraph [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sensor which detects the height of the laboratory vessel because it would allow for the determination of the position relative to the workstations of the device (Reinhardt, paragraph [0085]).

Response to Arguments
Applicant's arguments filed 6/5/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the claimed invention works sequentially, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the recitations that the applicant is referring to are the steps the conveying device performs, however, these recitations are just the intended use of the claimed device and as long as the device would be capable of performing the specified steps, it would read on the claimed invention. 
Regarding applicant’s argument that the entirety of the claims recites structure that is not found in any of the references is not found persuasive. See the rejection above for a detailed rejection showing how each part of the claim is taught by the references cited. The examiner notes that portions of the claims are only recitations of the intended use of the apparatus and have minimal patentable weight, as discussed above. Regarding that that there is no initial region and no predetermined height in Gupta, Gupta has a starting position and this would be considered to be an initial region and moves to a specified height and this is considered to be the predetermined height. The plate is moved upwards as it is rotated and this movement upwards is a translational movement and therefore reads on the specified limitation. The fact that Gupta also rotates does not prevent the ability for Gupta to still read on the instant limitations as the claim uses open ended claim language (comprising).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798